Exhibit 10.1

COMMITMENT INCREASE AGREEMENT

TO THE AMENDED AND RESTATED CREDIT AGREEMENT

This COMMITMENT INCREASE AGREEMENT TO THE CREDIT AGREEMENT (this “Agreement”),
dated as of November 17, 2017, is entered into by and among FAIR ISAAC
CORPORATION, a Delaware corporation (the “Borrower”), the Lenders signatory
hereto (the “Increasing Lenders”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent, with respect to the following:

A.    The Borrower, the Administrative Agent and the Lenders have previously
entered into that certain Amended and Restated Credit Agreement, dated as of
December 30, 2014 (as amended, restated, supplemented or otherwise modified and
in effect on the date hereof (including by the First Amendment to Amended and
Restated Credit Agreement dated as of April 16, 2015 and the Second Amendment to
Amended and Restated Credit Agreement dated as of June 26, 2017), the “Credit
Agreement”). Capitalized terms used but not defined herein have the meanings
assigned to them in the Credit Agreement.

B.    The Borrower has elected to exercise the increase option to increase the
Total Commitments under Section 2.19 of the Credit Agreement.

C.    On the terms and subject to the conditions set forth in this Agreement,
the Increasing Lenders are willing to agree to increase their respective
Commitments as set forth in Section 2 below.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

1.    Effectiveness. The effectiveness of the provisions of Section 2 of this
Agreement are subject to the satisfaction of the conditions further described in
Section 3 of this Agreement.

2.    Increase Option.

(a)    The Borrower hereby requests that the Total Commitments be increased in
the aggregate amount of $100,000,000 pursuant to Section 2.19 of the Credit
Agreement and the Borrower proposes that the Increase Effective Date for the
increase contemplated in this Agreement be the Agreement Effective Date (as
defined in Section 3 below).

(b)    On the terms and subject to the conditions of this Agreement, in
furtherance of the Borrower’s request to increase the Total Commitments in the
aggregate amount of $100,000,000 pursuant to Section 2.19 of the Credit
Agreement, as of the Agreement Effective Date:



--------------------------------------------------------------------------------

(i)    Wells Fargo Bank, National Association (“Wells Fargo”) hereby increases
its Commitment by $42,500,000 (thereby increasing Wells Fargo’s Commitment as of
the Agreement Effective Date to a total of $198,750,000);

(ii)    HSBC Bank USA, National Association (“HSBC”) hereby increases its
Commitment by $28,750,000 (thereby increasing HSBC’s Commitment as of the
Agreement Effective Date to a total of $122,500,000);

(iii)    Bank of America, N.A. (“Bank of America”) hereby increases its
Commitment by $28,750,000 (thereby increasing Bank of America’s Commitment as of
the Agreement Effective Date to a total of $122,500,000);

The Increasing Lenders shall be “Increasing Lenders” for purposes of the Credit
Agreement.

3.    Conditions Precedent to the Effectiveness of this Agreement. The
effectiveness of the provisions of Section 2 of this Agreement are conditioned
upon, and such provisions shall not be effective until, satisfaction of the
following conditions (the first date on which all of the following conditions
have been satisfied being referred to herein as the “Agreement Effective Date”):

(a)    The Administrative Agent shall have received this Agreement, duly
executed and delivered by the Borrower, the Administrative Agent and the
Increasing Lenders.

(b)    The Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower, dated the Agreement Effective Date,
certifying that (A) either (1) the copies of the certificate of incorporation of
the Borrower and by-laws of the Borrower delivered most recently to the
Administrative Agent prior to the Agreement Effective Date continue to be true
and correct copies thereof as of the Agreement Effective Date or (2) attaching
true and correct copies thereof as of the Agreement Effective Date and
(B) attached thereto are true and correct copies of resolutions duly adopted by
the board of directors of the Borrower and continuing in effect, which authorize
the execution, delivery and performance by the Borrower of this Agreement and
the other documents executed or to be executed by the Borrower in connection
with the transactions contemplated hereby.

(c)    The Administrative Agent shall have received an amended and restated Note
for each Lender that has requested the same, duly executed and delivered by the
Borrower in favor of each such Lender (the “Amended and Restated Notes”).

(d)    No Default or Event of Default shall have occurred and be continuing.

(e)    Each of the representations and warranties made by the Borrower in the
Credit Agreement that does not contain a materiality or Material Adverse Effect
qualification shall be true and correct in all material respects on and as of
the Agreement Effective Date, and each of the representations and warranties
made by the Borrower in the Credit Agreement that contains a materiality or
Material Adverse Effect qualification shall be true and correct on and as of the
Agreement Effective Date.

 

2



--------------------------------------------------------------------------------

(f)    The Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower certifying as to the matters described in
clauses (d) and (e) above.

(g)    The Administrative Agent shall have received a legal opinion from Faegre
Baker Daniels LLP, special counsel to the Borrower, dated as of the Agreement
Effective Date, in form and substance satisfactory to the Administrative Agent.

(h)    All fees and expenses required to be paid to the Administrative Agent
(including the reasonable and documented fees, charges and disbursements of
external counsel for the Administrative Agent) and the Lenders on or prior to
the Agreement Effective Date (including all fees payable pursuant to any
engagement or fee letter) shall have been paid.

4.    Representations and Warranties. In order to induce the Administrative
Agent and the Increasing Lenders to enter into this Agreement, the Borrower
represents and warrants to the Administrative Agent and the Increasing Lenders
as follows:

(a)    Authorization of Agreements. The execution and delivery of this Agreement
and the Amended and Restated Notes by the Borrower and the performance by the
Borrower of the Amended and Restated Notes and the Credit Agreement (after
giving effect to the increase in the Total Commitments as set forth in this
Agreement): (i) are within the corporate power of the Borrower and (ii) have
been duly authorized by all necessary corporate or other organizational actions
on the part of the Borrower.

(b)    Enforceability. Each of this Agreement and the Amended and Restated Notes
has been duly executed and delivered by the Borrower, and constitutes a legal,
valid and binding obligation of such Loan Party, enforceable against such Loan
Party in accordance with its terms, except as limited by bankruptcy, insolvency
or other laws of general application relating to or affecting the enforcement of
creditors’ rights generally and general principles of equity (whether
enforcement is sought by proceedings in equity or at law).

(c)    Non-Contravention. The execution, delivery and performance by the
Borrower of this Agreement and the Amended and Restated Notes do not (i) violate
in any material respect any Requirement of Law applicable to the Borrower;
(ii) violate any provision of, or result in the breach or the acceleration of,
or entitle any other Person to accelerate (whether after the giving of notice or
lapse of time or both), any Contractual Obligation of the Borrower; (iii) result
in the creation or imposition of any Lien (or the obligation to create or impose
any Lien) upon any property, asset or revenue of the Borrower (except such Liens
as may be created in favor of the Administrative Agent for the benefit of the
Lenders pursuant to the Loan Documents), (iv) result in a revocation,
termination or other material restriction on any licenses that would have a
Material Adverse Effect or (v) violate in any material respect any provision of
any existing law, rule, regulation, order, writ, injunction or decree of any
court or Governmental Authority to which it is subject.

(d)    Governmental Consents. No consent, approval, order or authorization of,
or registration, declaration or filing with, any Governmental Authority or other
Person (including, without limitation, the equity holders of any Person) is
required in connection

 

3



--------------------------------------------------------------------------------

with the execution and delivery of this Agreement by the Borrower, or the
performance or consummation of the transactions contemplated hereby, except for
those which have been made or obtained (or, in the case of a Form 8-K, will be
made within the time period specified by the rules of the SEC) and are in full
force and effect.

(e)    Representations and Warranties. The Borrower represents and warrants that
as of the Agreement Effective Date and after giving effect to this Agreement
(i) the representations and warranties of the Loan Parties set forth in
Section IV of the Credit Agreement and in the other Loan Documents are true and
correct in all material respects (except to the extent that such representation
and warranty is qualified by materiality, in which case such representation and
warranty must be true in all respects) as if made on such date (except for
representations and warranties expressly made as of a specified date, which
shall be true and correct in all material respects (except to the extent that
such representation and warranty is qualified by materiality, in which case such
representation and warranty must be true in all respects) as of such date) and
(ii) no Default or Event of Default has occurred and is continuing.

5.    Miscellaneous.

(a)    Reference to and Effect on the Credit Agreement and the other Loan
Documents. The Credit Agreement and the other Loan Documents shall remain in
full force and effect and are hereby ratified and confirmed by the Borrower in
all respects. The execution and delivery of this Agreement and performance of
the this Agreement shall not constitute a waiver or amendment of any provision
of, or operate as a waiver of any right, power or remedy of the Administrative
Agent or the Lenders under, the Credit Agreement or any of the other Loan
Documents.

(b)    Expenses. The Borrower acknowledges that all reasonable costs and
expenses of the Administrative Agent incurred in connection with this Agreement
will be paid by the Borrower in accordance with Section 10.5 of the Credit
Agreement.

(c)    Headings. Section and subsection headings in this Agreement are included
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.

(d)    Counterparts. This Agreement may be executed in any number of identical
counterparts, any set of which signed by all the parties hereto shall be deemed
to constitute a complete, executed original for all purposes. Transmission by
facsimile, “pdf” or similar electronic copy of an executed counterpart of this
Agreement shall be deemed to constitute due and sufficient delivery of such
counterpart. Any party hereto may request an original counterpart of any party
delivering such electronic counterpart.

(e)    Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REFERENCE TO
CONFLICTS OF LAW RULES OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW
OF THE STATE OF NEW YORK.

 

4



--------------------------------------------------------------------------------

6.    Loan Documents. This Agreement is a Loan Document as defined in the Credit
Agreement, and the provisions of the Credit Agreement generally applicable to
Loan Documents are applicable hereto and incorporated herein by this reference.

[This Space Intentionally Left Blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

    FAIR ISAAC CORPORATION,     a Delaware corporation     By:   /s/ Michael J.
Pung     Name:   Michael J. Pung     Title:   CFO

 

[Signature Page to Commitment Increase Agreement - FICO]



--------------------------------------------------------------------------------

    WELLS FARGO BANK, NATIONAL ASSOCIATION,     as Administrative Agent and an
Increasing Lender     By:   R. James Hancock     Name:   R. James Hancock    
Title:   Senior Vice President

 

[Signature Page to Commitment Increase Agreement - FICO]



--------------------------------------------------------------------------------

    HSBC Bank USA, National Association,     as an Increasing Lender     By:  
/s/ Graeme Robertson     Name:   Graeme Robertson     Title:   Director

 

[Signature Page to Commitment Increase Agreement - FICO]



--------------------------------------------------------------------------------

    Bank of America, N.A.,     as an Increasing Lender     By:   /s/ Jeff
Schwartz     Name:   Jeff Schwartz     Title:   Senior Vice President

 

[Signature Page to Commitment Increase Agreement - FICO]